DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1, 2, 7-9, 11, 12, 14, and 16-18 are currently amended; claims 3-6, 10, 13, 15, 19, and 20 are original.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Benson (U.S. 2003/0200212 A1), Vukojevic (U.S. 2011/0035356 A1), and George (U.S. 2012/0005154 A1), disclose or render obvious processing transactions in a distributed transaction system utilizing a distributed ledger and utilizing an error queue base don transaction processing device availability as set forth in the rejection of 
Goeringer et al. (US 2018/0096121 A1) discloses a consensus validation using a distributed ledger and taking into account availability status of a configured device (Claim 14).
Traversat et al. (US 6,959,331 B1) discloses when a server is not available, changes are kept in a failover transaction log (Col. 4, Lines 50-54).
	However, these references also do not disclose or render obvious the above described features of the independent claims when taken as a whole, and together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. Thus, independent claims 1, 11, and 17 are allowable over the prior art. The dependent claims 2-10, 12-16, and 18-20 being definite, enabled by the specification, and further limiting to the independent claims 1, 11, and 17, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167